DETAILED ACTIN

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-6, 8, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bowers et al., as discussed above, in view of Christman et al. (US 2020002042).
Re claim 1, Bowers et al. teaches:
Receiving one or more images of a package (paragraph [0036]+ wherein the camera captures an image of the surface of the package, address block location processing on the image is performed to identify the area and shape of the block, image subsystem 27 captures an image of the upward item surface wherein the label 141 is located);
	Determining one or more geometric characteristics of the package and a first label attached to a surface of the package based on the one or more images of the package (measuring subsystem 22, paragraph [0020]+ wherein different sized top surfaces are scanned to create the delivery service shipping label and correct for size, orientation skew, and quality, a length is measured(paragraph [0027]+, and paragraph [0036]+ wherein the camera captures a surface image and identifying the location of the address block data, as discussed above, 402 at FIG. 5,  and paragraph [0041]+ which teaches that the sizing of the shipping label 143 is performed so that it fits in the allocated space);
	Causing a second label to be printed (first label as per paragraph [0034] can be 141 and the second label is 143 which is printed at 475 in FIG. 5);
Based on the one or more geometric characteristics determined, causing the second label to be attached to the surface of the package adjacent the first label (475 and FIG. 4 where the label is adjacent and not overlapping). 
Bowers et al. is silent to decoding the computer readable indicia in the first label and based on the decoding identifying information to be encoded in a second label as another computer readable indicia.
Christman et al. teaches such limitations such as in paragraph [0061]+ wherein based on the barcode scanner reading the identifier (barcode) a shipping label is created and applied to the package adjacent the first label.  Paragraph [0062]+ teaches that the labels and identifiers in the form of barcodes, QR codes, and shipping labels.  It would have been obvious for the shipping label to be a barcode (encoded) for machine readability and reliability of processing.
Prior to the effective filing date it would have been obvious to combine the teachings to have a machine readable shipping label for reliability and ease of processing (automation).
Re claim 2, the labels do not overlap, as discussed above and shown in FIG. 4.
Re claim 3, as discussed above, the area is designated for the second label.
Re claims 5-6, Bowers et al. as discussed above, teaches that the image of the top surface is captured and that the image is cropped so that it contains only the data (paragraph [0044]+).  Though silent to a matrix, the Examiner notes that given a teaching of dividing portions of an area into desired and non-desired sections, and identifying a new portion to apply the second label, it would have been obvious to one of ordinary skill in the art that such teachings obviate identifying portions (regions) of the top surface, and thus portioning into a matrix would have been an obvious expedient in order to divide up a surface into desired areas (identifying an address area/ non address area and applying the second label to a specified region) for effective labeling.
Re claim 8, Christman et al. teaches such limtaitosn (paragraph [0052]+) as an obvious expedient to cover labels.
Re claim 19, dimension have been discussed above in the rejection of claim 1.
Re claim 20, the limitations have been discussed above re claim 1.

Claim(s) 4, 9-10, and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bowers et al./ Christman et al., as discussed above, in view of De Bruijn et al. (US 20200055094).
Re claim 4, Bowers et al. teaches correction for skew, size, and orientation based on the first label but is silent to specifically reciting rotating the second label and attaching it.
De Bruijn et al. teaches such limitations (paragraph [0074]+ In order to adapt the operating means 45 of the robot 4 to the orientation of the object to be labelled, the actuator 49 is pivotably moveable around the third axis 43 to orientate the operating means including the label picked by the operating means, in accordance with the orientation of the object determined by the scanning device 1. In this case, the robot is having four degrees of freedom).
Re claim 9, the limitations have been discussed above re claim 4.  Further, De Bruijn et al. teaches (paragraph [0065]+ “…the scanning device 3 is arranged for scanning at least one out of: dimensions of the object 9, a position of the object 9with respect to the tray 2, an orientation of the object 9 with respect to the tray 2, a barcode, a position of a barcode locating on the object 9, an orientation of a barcode locating on the object 9."); determining one or more geometric characteristics of the package (9) and a first label ("barcode") attached to a surface of the package based on the one or more images of the package; causing a second label ("label") to be
printed; and based on the one or more geometric characteristics determined, causing the second label to be attached to the surface of the package adjacent’ to the first label (page 12, “an object is provided with a barcode corresponding to the object conveyed.in such cases, a control device 8 may have access to a database comprising data which corresponds with the object conveyed. The position and the orientation of the barcode corresponding to the object 9 locating on the tray 2 is, according to the invention, also necessary to be mapped after the object 9 is loaded on the sorting device 1 and before it enters the labelling position 40.","… a control device 8 which is configured to receive from the scanning device 3 data concerning the object 9 scanned by the scanning device 3. The control device 8 is configured to process the data so as to transmit the processed data to the labelling device 4 to enable the labelling device 4 to compose a label based on the processed data, and to affix the label on the object 9 based on the processed data when the object 9 locating on the tray 2 is passing the labelling position 40. The object information collected at the scanning device 3 is input for the labelling device 4 to define the exact position and optionally the orientation of the object 9 with respect to the tray 2 which is needed to affix a label on the object in that position and orientation of the object 9, thus teaching the recited limitations of trajectory.
	Re claim 10, as discussed above, the second label is attached while the package is moving.
	Re claims 14-16, the limitations have been discussed above wherein it would have been obvious in light of the teachings of rotating, that he angle be determined so that the rotation alignment occurs for label alignment for ease of reading/ processing and aesthetics of attaching labels. 
Claim(s) 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bowers et al./ Christman et al./ De Bruijn et al., as discussed above, in view of Turbevill et al. (US 20030144871).
	Re claim 11, the teachings of Bowers et al./ Christman et al./ De Bruijn et al. have been discussed above but are silent to the carrier information from the first label.
	Turbevill et al. teaches such limitations (paragraph [0006]+) wherein the address label barcode is scanned at central shipping and then a second label (shipping label) is generated.  As it is performed at central shipping and is used to determine shipping, it would have been obvious to include carrier information as an obvious expedient for generation of the shipping label.
	Prior to the effective filing date it would have been obvious to combiner the teachings.
	One would have been motivated to do this in order automate label printing and shipping processes for speed and reliability.
Re claim 12, attaching next to the address/ first label has been discussed above, and the Examiner further notes that the label would have been obvious to correspond to a carrier as discussed above, as the shipping label is generated therefrom.
Re claim 13, the claim limitation does not recite that the dimension matches one of a plurality of predetermined dimensions corresponds to differing carriers.  Therefore, as it has a dimension and is read, it is interpreted as corresponding based on having a dimension that is able to be read/ processed.  As the first label is read, it is interpreted to include machine readable information.
Claim(s) 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bowers et al./ Christman et al./ De Bruijn et al., as discussed above, in view of Perez (US 20210201258).
Re claim 17, the teachings of Bowers et al./ Christman et al./ De Bruijn et al. have been discussed above but are silent to contrast difference between segments of images of the package surface.
Perez teaches identifying a label via contrast analysis of pixels (paragraph [0040]+).  At the pixel level, such analysis is seen as tantamount to matrix dividing, and therefore is an obvious expedient to break up an image into parts for analysis for expect4ed results.
Prior to the effective filing date it would have been obvious to combine the teachings to identify a label based on contrast analysis for expected results of reading/ processing.
Re claim 18, as Perez teaches edge detecting the edges of labels, it would have been obvious that such edges indicate a boundary/ edge such that the corresponding label (second label) is placed adjacent when a threshold is met (edge is identified).  
Claim(s) 1-3, 5-6, 8, 11-12, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bowers et al., as discussed above, in view of Kadaba  (US 20070250326).
Re claim 1, Bowers et al. teaches:
Receiving one or more images of a package (paragraph [0036]+ wherein the camera captures an image of the surface of the package, address block location processing on the image is performed to identify the area and shape of the block, image subsystem 27 captures an image of the upward item surface wherein the label 141 is located);
	Determining one or more geometric characteristics of the package and a first label attached to a surface of the package based on the one or more images of the package (measuring subsystem 22, paragraph [0020]+ wherein different sized top surfaces are scanned to create the delivery service shipping label and correct for size, orientation skew, and quality, a length is measured(paragraph [0027]+, and paragraph [0036]+ wherein the camera captures a surface image and identifying the location of the address block data, as discussed above, 402 at FIG. 5,  and paragraph [0041]+ which teaches that the sizing of the shipping label 143 is performed so that it fits in the allocated space);
	Causing a second label to be printed (first label as per paragraph [0034] can be 141 and the second label is 143 which is printed at 475 in FIG. 5);
Based on the one or more geometric characteristics determined, causing the second label to be attached to the surface of the package adjacent the first label (475 and FIG. 4 where the label is adjacent and not overlapping). 
Bowers et al. is silent to decoding the computer readable indicia in the first label and based on the decoding identifying information to be encoded in a second label as another computer readable indicia.
Kadaba et al. teaches limitations such as in paragraph [0032]+ wherein based on the barcode scanner reading  first barcode a new encoded shipping label is created and applied to the package.
Prior to the effective filing date it would have been obvious to combine the teachings to have a machine readable shipping label for reliability and ease of processing (automation).
Re claim 2, the labels do not overlap, as discussed above and shown in FIG. 4.
Re claim 3, as discussed above, the area is designated for the second label.
Re claims 5-6, Bowers et al. as discussed above, teaches that the image of the top surface is captured and that the image is cropped so that it contains only the data (paragraph [0044]+).  Though silent to a matrix, the Examiner notes that given a teaching of dividing portions of an area into desired and non-desired sections, and identifying a new portion to apply the second label, it would have been obvious to one of ordinary skill in the art that such teachings obviate identifying portions (regions) of the top surface, and thus portioning into a matrix would have been an obvious expedient in order to divide up a surface into desired areas (identifying an address area/ non address area and applying the second label to a specified region) for effective labeling.
Re claim 8, though silent, it would have been an obvious expedient to cover labels to save space, for example.
Re claim 11, though silent to demining a carrier, the Examiner notes that as the carrier is shown (FIG. 1+) it would have been obvious to determine the carrier as part of the delivery process.
Re claim 12, though silent, it would have been obvious to place the second label adjacent the first label in order to have the labels near each other for processing/ reading, for example.
Re claim 19, dimension have been discussed above in the rejection of claim 1.
Re claim 20, the limitations have been discussed above re claim 1.

Claim(s) 4, 9-10, and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bowers et al./ Kadaba, as discussed above, in view of De Bruijn et al. (US 20200055094).
Re claim 4, Bowers et al. teaches correction for skew, size, and orientation based on the first label but is silent to specifically reciting rotating the second label and attaching it.
De Bruijn et al. teaches such limitations (paragraph [0074]+ In order to adapt the operating means 45 of the robot 4 to the orientation of the object to be labelled, the actuator 49 is pivotably moveable around the third axis 43 to orientate the operating means including the label picked by the operating means, in accordance with the orientation of the object determined by the scanning device 1. In this case, the robot is having four degrees of freedom).
Re claim 9, the limitations have been discussed above re claim 4.  Further, De Bruijn et al. teaches (paragraph [0065]+ “…the scanning device 3 is arranged for scanning at least one out of: dimensions of the object 9, a position of the object 9with respect to the tray 2, an orientation of the object 9 with respect to the tray 2, a barcode, a position of a barcode locating on the object 9, an orientation of a barcode locating on the object 9."); determining one or more geometric characteristics of the package (9) and a first label ("barcode") attached to a surface of the package based on the one or more images of the package; causing a second label ("label") to be
printed; and based on the one or more geometric characteristics determined, causing the second label to be attached to the surface of the package adjacent’ to the first label (page 12, “an object is provided with a barcode corresponding to the object conveyed.in such cases, a control device 8 may have access to a database comprising data which corresponds with the object conveyed. The position and the orientation of the barcode corresponding to the object 9 locating on the tray 2 is, according to the invention, also necessary to be mapped after the object 9 is loaded on the sorting device 1 and before it enters the labelling position 40.","… a control device 8 which is configured to receive from the scanning device 3 data concerning the object 9 scanned by the scanning device 3. The control device 8 is configured to process the data so as to transmit the processed data to the labelling device 4 to enable the labelling device 4 to compose a label based on the processed data, and to affix the label on the object 9 based on the processed data when the object 9 locating on the tray 2 is passing the labelling position 40. The object information collected at the scanning device 3 is input for the labelling device 4 to define the exact position and optionally the orientation of the object 9 with respect to the tray 2 which is needed to affix a label on the object in that position and orientation of the object 9, thus teaching the recited limitations of trajectory.
	Re claim 10, as discussed above, the second label is attached while the package is moving.
	Re claims 14-16, the limitations have been discussed above wherein it would have been obvious in light of the teachings of rotating, that he angle be determined so that the rotation alignment occurs for label alignment for ease of reading/ processing and aesthetics of attaching labels. 
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bowers et al./ Kadaba, as discussed above, in view of Wojdyla et al. (US 20160263623).
Re claim 8, the teachings of Bowers et al./ Kadaba have been discussed above but is silent to label over label application.
Wojdyla et al. teaches a labelling system with label over label printing (paragraph [0020]+).
Prior to the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings.
One would have been motivated to do this in order to reduce labelling/ save space/ reduce confusion on the package surface by labeling over labels.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bowers et al./ Kadaba, as discussed above, in view of Cone (US 20060070700).
Re claim 8, the teachings of Bowers et al./ Kadaba have been discussed above but is silent to label over label application.
Cone teaches a labeling system with label over label printing (paragraph [0005]+).
Prior to the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings.
One would have been motivated to do this in order to reduce labelling/ save space/ reduce confusion by updating information on the package surface by labeling over labels.
Claim(s) 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bowers et al./ Kadaba et al./ De Bruijn et al., as discussed above, in view of Turbevill et al. (US 20030144871).
	Re claim 11, the teachings of Bowers et al./ Kadaba et al./ De Bruijn et al. have been discussed above but are silent to the carrier information from the first label.
	Turbevill et al. teaches such limitations (paragraph [0006]+) wherein the address label barcode is scanned at central shipping and then a second label (shipping label) is generated.  As it is performed at central shipping and is used to determine shipping, it would have been obvious to include carrier information as an obvious expedient for generation of the shipping label.
	Prior to the effective filing date it would have been obvious to combiner the teachings.
	One would have been motivated to do this in order automate label printing and shipping processes for speed and reliability.
Re claim 12, attaching next to the address/ first label has been discussed above, and the Examiner further notes that the label would have been obvious to correspond to a carrier as discussed above, as the shipping label is generated therefrom.
Re claim 13, the claim limitation does not recite that the dimension matches one of a plurality of predetermined dimensions corresponds to differing carriers.  Therefore, as it has a dimension and is read, it is interpreted as corresponding based on having a dimension that is able to be read/ processed.  As the first label is read, it is interpreted to include machine readable information.
Claim(s) 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bowers et al./ Kadaba/ De Bruijn et al., as discussed above, in view of Perez (US 20210201258).
Re claim 17, the teachings of Bowers et al./ Kadaba/ De Bruijn et al. have been discussed above but are silent to contrast difference between segments of images of the package surface.
Perez teaches identifying a label via contrast analysis of pixels (paragraph [0040]+).  At the pixel level, such analysis is seen as tantamount to matrix dividing, and therefore is an obvious expedient to break up an image into parts for analysis for expect4ed results.
Prior to the effective filing date it would have been obvious to combine the teachings to identify a label based on contrast analysis for expected results of reading/ processing.
Re claim 18, as Perez teaches edge detecting the edges of labels, it would have been obvious that such edges indicate a boundary/ edge such that the corresponding label (second label) is placed adjacent when a threshold is met (edge is identified).  

Response to Arguments
Applicant's arguments filed  have been fully considered but they are not persuasive in light of the new art above.  Further, the Examiner is unclear on how the second label in claim 1 is adjacent to the first label but in claim 8 is including completely overlapping. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL I WALSH whose telephone number is (571)272-2409. The examiner can normally be reached 7-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 5712722404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL I WALSH/            Primary Examiner, Art Unit 2887